IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,348



                         EX PARTE WENDY DUNBAR, Applicant



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. 96-08-01004-CR-A(1) IN THE 410 TH JUDICIAL DISTRICT COURT
                    FROM MONTGOMERY COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to indecency with

a child and received ten years’ deferred adjudication community supervision. Her guilt was later

adjudicated, and she was sentenced to four years’ imprisonment. At the time of her adjudication,

the trial court indicated that it would consider putting Applicant on “shock” probation if she served

180 days in prison without problems.

       After serving 180 days in prison, Applicant was brought back to the trial court and granted
                                                                                                  2

shock probation. The State appealed on the basis that Applicant was ineligible for shock probation

due to the nature of the offense. The court of appeals vacated the community supervision order and

reinstated the four-year prison term. State v. Dunbar, No. 96-08-104-CR (Tex. App. – Beaumont,

October 15, 2008). This Court affirmed the court of appeals’ decision on petition for discretionary

review. State v. Dunbar, No. PD-1713-08 (Tex. Crim. App. 2009).

       Applicant contends that her plea of “true” and her waiver of a hearing at adjudication were

involuntary because the plea agreement cannot be followed, and also alleges that she was denied due

process in the adjudication and sentencing because the parties mistakenly believed that she was

eligible for shock probation.

       The trial court has determined, inter alia, that due to the totality of the circumstances

surrounding Applicant’s plea of true, and subsequent conviction and sentence, her federal and state

rights to due process and due course of law have been violated. Applicant is entitled to relief.

       Relief is granted. The judgment adjudicating Applicant guilty in Cause No. 96-08-01004-

CR-A in the 410th Judicial District Court of Montgomery County is set aside, and Applicant is

remanded to the custody of the Sheriff of Montgomery County to answer the allegations in the

State’s motion to proceed to adjudication.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 12, 2010
Do Not Publish